United States Court of Appeals
                                                                    Fifth Circuit
                                                                     F I L E D
                      UNITED STATES COURT OF APPEALS                  May 5, 2003

                                                                Charles R. Fulbruge III
                          FOR THE FIFTH CIRCUIT                         Clerk




                               No. 02-30832
                             Summary Calendar




     LORRAINE M. JUPITER,

                                            Plaintiff-Appellant,

                                    v.

     JOHN E. POTTER, Postmaster General,
     United States Postal Service,

                                            Defendant-Appellee.

            ______________________________________________

         Appeal from the United States District Court for the
              Eastern District of Louisiana, New Orleans
                              01-CV-358-S
            ______________________________________________


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lorraine    M.    Jupiter,   appellant,   appeals   from    a    summary

judgment dismissing her claims against the Postmaster General of

the United States Postal Service.        Appellant brought suit alleging

racial harassment and retaliation under Title VII of the Civil


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Rights Act of 1964, 42 U.S.C. § 2000e, et seq.     While she alleged

several instances, each of which she asserted were violations of

the Civil Rights Act, she abandons all of her claims on appeal save

two:    the “break schedule” incident of November 4, 1998, and the

“constant harassment” of EEO charge #5 (sic).

       With respect to the “break schedule” claim, the district court

found that appellant had failed to show that appellee’s conduct

with respect to the lunch break schedule and the implementation of

the schedule was based on race.    Appellant does not set forth any

argument to show how or why the district court erred in its

conclusion.    In any event, our own review of the record convinces

us that appellant failed to establish a prima facie case or raise

a fact issue with respect to      any illegal animus for appellee’s

conduct. Appellee asserts and we find that appellant has failed to

show that any of the postal activities were motivated by race,

gender, or protected activity.

       With respect to her “constant harassment” claim, we assume

that appellant is referring to what she later describes in her

brief as a claim for “retaliatory harassment.”    Her brief fails to

set forth any legal authority in support of her argument.     To the

extent she might be arguing her treatment after she filed an EEOC

complaint constituted retaliation for her protected activity, our

finding above disposes of this argument.

       Finally, appellant raises for the first time on appeal a



                                  2
cursory    and   conclusory   argument   that   she   was   constructively

discharged (apparently to show an adverse employment action). This

argument was not alleged or presented below and we do not address

it here.    We affirm essentially for the reasons set forth by the

district court.

                     The judgment of the district court is AFFIRMED.




                                    3